Judgment unanimously modified on the law and as modified affirmed, in accordance with the following memorandum: Defendant argues, and the People concede, that his conviction of vehicular manslaughter requires reversal of his convictions of the lesser included offenses of criminally negligent homicide and driving while intoxicated. Accordingly, those convictions are reversed, the sentences imposed thereon vacated and counts two and four of the indictment dismissed (see, People v Eccleston, 161 AD2d 1184). We do not find defendant’s sentence to be harsh and excessive. (Appeal from Judgment of Erie County Court, La Mendola, J.—Vehicular Manslaughter, 2nd Degree.) Present—Doerr, J. P., Denman, Boomer, Pine and Balio, JJ.